Citation Nr: 1229454	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-28 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable rating for service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in June 2007.  The Board remanded the Veteran's claim for additional development in February 2008, January 2010, and January 2011.  

The issue of entitlement to an increased initial rating for service-connected hemorrhoids is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have hypertension that is attributable to active service, or was caused or made worse by service-connected renal insufficiency.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service, and hypertension is not proximately due to, the result of, or aggravated by service-connected renal insufficiency.   38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2004, March 2006, March 2007, June 2008, August 2008, April 2009, February 2010, and March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records show that the Veteran's systolic pressure was 152 in May 1992, 152 in September 1993, 154 in March 1994, 155 in May 1955 and his diastolic pressure was 96 in August 1990.  At those times he was assessed with illnesses or disorders unrelated to hypertension and the records are negative for any complaints, findings, or treatment for hypertension.  The Veteran denied high or low blood pressure on report of medical history forms prepared in June 1987, September 1992, and April 1994.  An August 1995 Report of Medical Board does not include any reference to hypertension.   

VA outpatient treatment reports dated from August 1998 to August 2008 show a diagnosis of and treatment for hypertension beginning in March 2004.  At a December 2004 Persian Gulf registry examination, the Veteran was diagnosed with hypertension.  The examiner indicated that the Veteran's hypertension may possibly be related to exposure to unknown toxic waste or other environmental hazards that occurred during his service.  

At a June 2007 hearing before the Board, the Veteran testified that he received treatment for hypertension in service and within one month of his separation from service at the Naval Hospital in Buford and the VA Medical Center (VAMC) in Charleston.  The Veteran reported that he currently received treatment at the VAMC in Tampa.  He stated that he believed his hypertension should be service-connected because he came under stress during his active service and has suffered from the same types of problems since service.  The Veteran testified that his doctors told him that it was possible that his hypertension was related to his kidney insufficiency.  

At a September 2008 VA examination, the examiner indicated that the claims file had been reviewed.  The Veteran's blood pressure was recorded as 136/80, 136/82, and 134/78.  The examiner diagnosed the Veteran with hypertension and opined that the Veteran's hypertension was not secondary to a renal problem.  The examiner noted that the Veteran did not have renal insufficiency and mild renal insufficiency is not an etiology for hypertension.  

At a May 2010 VA examination, the Veteran reported treatment for and a diagnosis of hypertension for nine years.  The examiner noted that there was no evidence of diagnosis of and treatment for hypertension in service.  The Veteran's blood pressure was recorded as 110/80, 110/78, and 114/78.  The examiner diagnosed hypertension and indicated that she was unable to relate the Veteran's hypertension to service or to another service-connected condition without resort to speculation.  

At an April 2011 VA examination, the examiner thoroughly reviewed the Veteran's claims file and relevant medical history and confirmed a diagnosis of hypertension.  The Veteran's blood pressure was recorded as 140/88, 136/92, and 132/94 on three readings.  The examiner opined that the Veteran's hypertension was not caused or aggravated beyond its natural progression in service.  The rationale for the opinion was that there was no evidence that the Veteran had hypertension in service.  The examiner noted that the blood pressure values in service were normotensive according to the established criteria for the establishment of hypertension, which was to have two or more consecutive systolic blood pressures 140 or greater or disastolic blood pressures of 90 or greater.  The examiner noted that factored into consideration that the Veteran was resting or was in any type of emotional or physical anguish.  The examiner acknowledged that the Veteran had some blood pressure readings greater than 140/90.  However, those transient elevations were taken when the Veteran had an acute illness such as an ankle strain, an upper respiratory infection, or a kidney stone which would be expected to cause a temporary rise in blood pressure readings.  The examiner noted that an elevated blood pressure was an expected development when a patient was under duress and resolved.  In the Veteran's case, the elevated blood pressures were not sustained when repeated on different occasions and came back down to baseline normal readings.  The examiner also opined that the Veteran's currently diagnosed hypertension was not present within one year of his discharge from service, did not require continuous medication for control, and did not have systolic pressures predominantly 160 or more or diastolic pressures predominantly 100 or more.  The examiner's rationale was that there was no objective evidence in terms of records from provider's office visits corroborating the Veteran's report of hypertension within one year of service.  Moreover, the examiner noted that the Veteran's blood pressures were not consistently elevated from 1993 to 1995 to satisfy the criteria for hypertension.  Finally, the examiner opined that the Veteran's hypertension was not due to or the result of service-connected renal failure or to any other aspect of his active service.  The rationale for that opinion was that the Veteran's renal status was not known to be a cause for an etiology for his hypertension according to medical literature.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension on a direct basis or as secondary to service-connected renal insufficiency.  

The competent evidence of record does not show a relationship of the Veteran's hypertension to the Veteran's period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's hypertension is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board finds that service connection is not warranted on a direct basis.  While the Veteran's blood pressure values were elevated on a few occasions in service, the elevated readings were not sustained on multiple readings.  Moreover, the only medical opinion of record indicates that the Veteran's hypertension was not caused or aggravated beyond its natural progression in service and did not manifest within one year of the Veteran's discharge from service.  The examiner provided a detailed rationale for the opinion, and explained that the Veteran's elevated blood pressures in service were related to acute events and resolved.  The Board finds that opinion highly persuasive.

The Board also finds that service connection is not warranted on a secondary basis.  The only competent medical opinion of record indicates that the Veteran's hypertension is not due to or the result of his service-connected renal failure or to any other aspect of his active service.  The examiner again provided a complete rationale for the opinion and cited to medical literature.  The Board finds that opinion highly persuasive.

In the absence of a competent medical opinion that the Veteran's claimed hypertension is related to service or to a service-connected disability, service connection must be denied.  

The Board acknowledges the Veteran's assertions that he currently has hypertension related to service or to service-connected renal failure.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran, as a lay person, is not competent to provide a medical opinion relating hypertension to service or to a service-connected disability when the question relates to a complex medical matter, as is the case here.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disability and his service and service-connected renal failure was less likely.  The only medical opinion of record found that hypertension was not likely related to service or to service-connected renal failure.  There is no competent contrary medical opinion of record.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for hypertension, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the remaining claim can be reached.  

A June 2010 rating decision was associated with the claims file following the January 2010 Board remand.  The decision granted service connection for hemorrhoids and assigned a 0 percent rating.  In correspondence received in June 2010, the Veteran submitted a notice of disagreement with the rating assigned for hemorrhoids. 

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to an initial compensable rating for service-connected hemorrhoids.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


